COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §              No. 08-19-00154-CV
  SECURITY SERVICE FEDERAL
  CREDIT UNION,                                  §                Appeal from the

                    Appellant,                   §               168th District Court

  v.                                             §            of El Paso County, Texas

  MICHELLE RODRIGUEZ,                            §              (TC# 2018DCV3979)

                    Appellee.                    §

                                            §
                                          ORDER

       On the Court’s own motion, and pursuant to Tex.R.App.P. 39.1, the Court finds that oral

argument in the above styled and numbered cause would not materially aid in the disposition of

this cause, therefore, this case is scheduled to be submitted without oral argument on March 31,

2020. The March 16, 2020 order resetting this cause to May 7, 2020, is hereby withdrawn.

       IT IS SO ORDERED this 19th day of March, 2020.

                                            PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.